

116 S1042 IS: Healthcare Opportunities for Patriots in Exile Act
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1042IN THE SENATE OF THE UNITED STATESApril 4, 2019Ms. Duckworth (for herself, Ms. Hirono, Mr. Blumenthal, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to allow certain alien veterans to be paroled into the
			 United States to receive health care furnished by the Secretary of
			 Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Healthcare Opportunities for Patriots in Exile Act or the HOPE Act. 2.Parole for certain veteransSection 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)) is amended—
 (1)in subparagraph (A), by striking subparagraph (B) or and inserting subparagraphs (B) and (C) and; (2)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security; and
 (3)by adding the following:  (C)(i)The Secretary of Homeland Security may parole any alien qualified under clause (ii) into the United States—
 (I)at the discretion of the Secretary; (II)on a case-by-case basis; and
 (III)temporarily under such conditions as the Secretary may prescribe. (ii)To qualify for parole under clause (i) an alien applying for admission to the United States shall—
 (I)be a veteran (as defined in section 101 of title 38, United States Code); (II)seek parole to receive health care furnished by the Secretary of Veterans Affairs under chapter 17 of title 38, United States Code; and
 (III)be outside of the United States pursuant to having been ordered removed or voluntarily departed from the United States under section 240B.
 (iii)Parole of an alien under clause (i) shall not be regarded as an admission of the alien. (iv)If the Secretary of Homeland Security determines that the purposes of such parole have been served the alien shall forthwith return or be returned to the custody from which the alien was paroled.
 (v)Parole shall not be available under clause (i) for an alien who is inadmissible due to a criminal conviction—
 (I)(aa)for a crime of violence (as defined in section 16(a) of title 18, United States Code), excluding a purely political offense; or
 (bb)for a crime that endangers the national security of the United States; and (II)for which the alien has served a term of imprisonment of at least 5 years..